
	

113 S325 IS: To amend title 38, United States Code, to increase the maximum age for children eligible for medical care under the CHAMPVA program, and for other purposes.
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 325
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Tester (for himself,
			 Mr. Heller, Mrs. Murray, Mr.
			 Baucus, Mr. Blumenthal,
			 Mr. Begich, and Mr. Rockefeller) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the
		  maximum age for children eligible for medical care under the CHAMPVA program,
		  and for other purposes.
	
	
		1.Increase of maximum age for
			 children eligible for medical care under CHAMPVA program
			(a)IncreaseSubsection
			 (c) of section 1781 of title 38, United States Code, is amended to read as
			 follows:
				
					(c)(1)Notwithstanding clauses
				(i) and (iii) of section 101(4)(A) of this title and except as provided in
				paragraph (2), for purposes of this section, a child who is eligible for
				benefits under subsection (a) shall remain eligible for benefits under this
				section until the child's 26th birthday, regardless of the child's marital
				status.
						(2)Before January 1, 2014, paragraph (1)
				shall not apply to a child who is eligible to enroll in an eligible
				employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal
				Revenue Code of 1986).
						(3)This subsection shall not be
				construed to limit eligibility for coverage of a child described in section
				101(4)(A)(ii) of this
				title.
						.
			(b)Effective
			 dateSuch subsection, as so amended, shall apply with respect to
			 medical care provided on or after the date of the enactment of this Act.
			
